The application for a rehearing is denied. As to the refusal of the trial court to grant the motion for a new trial on the ground of newly discovered evidence, we are of opinion that the proposed evidence could not have substantially affected the result. It would still remain true that the car remained in the garage up to or about the time of the transfer in the name of, and apparently subject to, the orders of the attorney for the attaching creditor.
All the Justices concurred, except Shaw, J., who was absent. *Page 703